             Case 3:18-cv-06155-JCS Document 106-5 Filed 07/19/21 Page 1 of 3




     LAW OFFICES OF YOLANDA HUANG
 1
     YOLANDA HUANG, SBN 104543
 2   528 Grand Avenue
     Oakland, CA 94610
 3   Telephone: (510) 329-2140
     Facsimile: (510) 580-9410
 4
     E-Mail: yhuang.law@gmail.com
 5
 6   STANLEY GOFF (Bar No. 289564)
     LAW OFFICE OF STANLEY GOFF
 7   15 Boardman Place Suite 2
     San Francisco, CA 94103
 8   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
 9
     Fulvio F. Cajina, Esq. (SBN 289126)
10   LAW OFFICE OF FULVIO F. CAJINA
     528 Grand Ave.
11   Oakland, CA 94610
12   Telephone: (415) 601-0779
     Email: fulvio@cajinalaw.com
13
     Attorneys for Plaintiffs
14
15                                        UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
17                                   SAN FRANCISCO/OAKLAND DIVISION

18   CANDIDO ZAYAS, et al., on behalf of             CASE NO.: 3:18 -CV-06155 – ZAYAS
     themselves individually and others similarly
19
     situated, as a class and Subclass,
20                                                   DECLARATION OF STANLEY GOFF IN
                            Plaintiffs,              SUPPORT OF MOTION FOR ATTORNEYS’
21                  vs.                              FEES AND COSTS
22
     SAN FRANCISCO COUNTY SHERIFF’S
23                                                   Hearing Date:     September 3, 2021
     DEPARTMENT, et al.
                                                     Time:             9:30 a.m.
24                                                   Place:            Via Zoom
                           Defendants.
25                                                   Trial Date:       Not set.
26
27
28


                                                     1
             Case 3:18-cv-06155-JCS Document 106-5 Filed 07/19/21 Page 2 of 3




 1           I, Stanley Goff, declare:
 2           1.       I am an attorney admitted to practice before this Court and am counsel for plaintiffs in
 3   the JOHNSON and ZAYAS matters.
 4           2. I am a member of the California Bar and I am admitted to practice before the California
 5   Supreme Court, the United States Court of Appeals for the Ninth Circuit, the Northern District,
 6   Central District and Eastern District federal courts in California. I am a 2009 graduate of John F.
 7   Kennedy School of Law, after receiving a Master’s Degree from San Francisco State University, in
 8   2007.
 9           3. Since 2013, I have maintained a solo practice in civil rights litigation in the San Francisco
10   Bay Area. In that capacity, I have represented many clients successfully, obtaining multiple six and
11   seven figure settlements in civil rights cases.
12           4.       Together with co-counsel in this case, we have obtained a very good outcome – a $2.1
13   million settlement – in a case where damages were hotly disputed by the parties and where, given that
14
     not all inmates filed grievances, some claims faced potential dismissal.
15
             5. I initially brought the suit representing the Johnson Plaintiff by myself, which included
16
     collecting data, meeting with numerous clients and drafting and filing the initial complaint in Court.
17
     Mr. Cajina subsequently appeared in the case, and together we moved the Johnson case forward.
18
             6.    I have expended 430 hours to date on these two matters, having, at one point, represented
19
     over 150 inmates. In these cases, I agreed to bill at a rate of $475/hr., which, is significantly less than
20
     the hourly rate for an attorney of my background and years of practice. By way of example, the
21
     current locally applicable market rate in the City of San Francisco for someone who has 8-10 years of
22
23   litigation experience is $608 per hour.

24
25                Attorney               Hourly Rate             Hours                    Lodestar

26                Stanley Goff           $475                    430                      $204,250.00
27
28


                                                          2
             Case 3:18-cv-06155-JCS Document 106-5 Filed 07/19/21 Page 3 of 3




 1          7. With the consolidation, and the settlement amount of $2.1 million, the parties have
 2   stipulated to attorneys’ fees of 31.4 percent of the settlement amount, equaling $660,000 in attorneys’
 3   fees. Those fees are to be split (50/50) between Ms. Huang on the one hand, and Mr. Cajina and
 4   myself on the other.
 5          8.      Given the compensation agreement I have with my co-counsel, Mr. Cajina, I will
 6
     receive a 60% share of the attorney’s fees due my firm. My estimated compensation in this case is
 7
     $198,000 – less than the lodestar amount cited above.
 8
            I declare under penalty of perjury under the laws of the State of California, that the foregoing
 9
     is true and correct. Executed this 19th day of July 2021 at Oakland, California.
10
11
                                                                  /s/ Stanley Goff
12
                                                                  STANLEY GOFF
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                        3
